Title: To Thomas Jefferson from George Washington, 26 July 1790
From: Washington, George
To: Jefferson, Thomas



United States July 26th 1790

The President of the United States transmits to the Secretary of State, to report thereon, a memorial of Monsr. de le tombe, Consul of France, to the Legislature of Massachusetts, respecting certain parts of the Consular Convention agreed upon by and between his most Christian Majesty and the President of the United States, together with a Resolution of that Legislature upon said memorial; and a letter from Governor Hancock to the President enclosing said Memorial and Resolution.—And
A Representation, addressed to the President and Senate of the United States, from many Merchants and Inhabitants of the Commonwealth of Massachusetts, of the inconveniencies resulting to Americans who settle in the French West India Islands, from the Droit d’aubaine prevailing against them there;—and praying an interference on the part of the United States with the Court of France on this subject. Four other papers attesting the facts stated in the Representation accompany it.
